Robinson, J.
(concurring specially). On February 24, 1920, at the Catholic Hospital, in Minot, Joseph Keichert, aged thirty-three,, died of pneumonia. He left land worth $15,000, personal property, $6,000. For two years prior to his decease he was engaged to Mary Keller. He loved her very sincerely and regarded her as his wife. Yet, on February 23, he made a will leaving Mary Keller, $200, to the church, $1,100, to his four married sisters, the rest of his property, $20,000. Then, next day, February 24, he made a second will leaving to Mary Keller all the land, $15,000, to his four sisters, the personal property, $6,000, to his priest, $100. The last will is contested on the ground of undue influence and lack of mental capacity. On the trial in the district court of Ward county the jury found a verdict in favor of Mary Keller. Judgment was duly entered and contestants appeal. It is certain the verdict is well sustained by the evidence. It is certain the first will was made under undue influence,, and that after making it Joseph Keichert had no peace of mind until he met his affianced and made the will in her favor and received her last kiss of love. Then he was happy, as he gave up the struggle for life and expired in a few minutes. After malting the first will he at once caused Dr. Carr to write for Mary, who was at Carrington, North Dakota. Then he sent her a telegram to come at once, and with the greatest impatience he watched and waited for her coming during the long night of February 23 and 24, and in the night sent his nurse *85around tbe city to inquire for ber at every hotel. But the Soo train was late and did not arrive until near 4 p. m. of the 24th, when Mary rushed to his room. He at once told her of the will that he had made, requested her to get it from the Mother Superior and read it, then to go to his attorney and have him draft a will leaving her all the land. She went to the attorney, stated the wish of the deceased. He drafted the will, brought it to the sick man, read it to him and said that it should be signed in the presence of two witnesses. After a time his two doctors arrived and in their presence he sat up in bed, reclining on pillows, signed the will, and in his presence they signed the attestation thus:
“This instrument was on the day of the date thereof, signed, published and declared by said testator Joseph H. Keichert to be his last will and testament in our presence, who at his request have subscribed our names thereto as witnesses in his presence and in the presence of each other.
A. Carr, of Minot, N. D.
Frank E. Wheelon of Minot, N. D.”
The attestation is short and regular and it is signed by intelligent professional gentlemen. It is fair to assume that they did not subscribe to a false statement. The will is very brief. It is in all respects duly executed. It was drafted in accordance with the directions of the testator by his lawyer, who read the will to him and left it with him two hours before his decease. The testator read the will himself and put it under his pillow. Though his mind was failing, his every thought was on his Mary and on the will. Well might he have said to her:
“One feeling alone to my bosom was true;
Need I say dearest Mary ’twas centered on you.”
Here is a copy of his last letter, mailed at Minot, February 24, at 2:30 p. M., as shown by the clear stamp of the postoffi.ee. It is in his •own handwriting:
“Minot., N. D., Feb. 24, 1920.
My dear Mary:
Will write you a line to let you know that I am considered to be quite low. I got a private room now. Well, Mary, I wish you could *86come up and spend a few days. I have got all the sacraments. Well must close.
Tour true lover,
Joseph Reichert.
Room 1 ou 2 Floor.”
While the will in question was executed somewhat in extremis, it was read to him and by him and approved in strength and when he . clearly understood it. And he did understand it at the time of signing. The jury found specifically that the will was prepared in accordance with instructions given by Joseph Reichert when he fully understood what property he possessed and to whom he desired to leave it. Certain it is there was no complication. The matter was entirely simple. There was no deception nor undue influence. Aside from the very convincing testimony of Mary, the circumstantial and other evidence do show a valid execution of the will.
Objection was made to her testimony as incompetent under this statute:
Section 7871, Comp. Laws, “In civil actions or proceedings by or against executors, administrators, heirs at law or next of kin in which judgment may be rendered or ordered entered for or against them,, neither party shall be allowed to testify against the other as to any transaction whatever with or statement by the testator or intestate unless called to testify thereto by the opposite party, etc. . . .”
Such a disqualifying statute should be given a literal and strict construction. This is an action to prove a will. It is not an action against any person. It is in the nature of an action in rem. 40 Cyc. 2266, with citations from twenty states; 28 R. C. L. 510. The minority rule to the contrary shows the natural tendency of some courts to^ adhere to old rules and disqualifications, even though the effect be to suppress the truth and to do a great injustice. This case shows the superior wisdom and justice of the majority rule, because the circumstantial and the direct evidence submitted shows beyond doubt that, the judgment is correct and right.